PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Muir Patent Law, PLLCP.O. Box 1213Great Falls VA 22066

In re Application of: SHIN, et al.
Serial No.: 16/132,784
Filed: 17 September 2018
Docket: SAM-56151
Title: PROCESSOR DEVICE COLLECTING PERFORMANCE INFORMATION THROUGH COMMAND-SET-BASED REPLAY
::::::

DECISION ON PETITION REGARDING FINALITY OF RESTRICTION UNDER 37 C.F.R. § 1.144




This is a decision on the petition filed on 5 August 2020, requesting that the restriction requirement of 20 Feb. 2020 be reviewed and vacated.
	
The request is GRANTED.


REGULATION AND PRACTICE

803    Restriction — When Proper [R-08.2017]

I.CRITERIA FOR RESTRICTION BETWEEN PATENTABLY DISTINCT INVENTIONS
There are two criteria for a proper requirement for restriction between patentably distinct inventions:
(A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and
(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and§ 808.02).

II.GUIDELINES
Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases.
…

For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush-type claims is concerned, the criteria is set forth in MPEP § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP § 806.04 - § 806.04(i) and § 808.01(a).
806.04    Genus and/or Species Inventions [R-08.2012]

Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. However, 37 CFR 1.141  provides that an allowable generic claim may link a reasonable number of species embraced thereby. The practice is set forth in 37 CFR 1.146.

37 C.F.R. 1.146   Election of species.
In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.

806.04(d)    Definition of a Generic Claim [R-08.2012]

In an application presenting three species illustrated, for example, in Figures 1, 2, and 3, respectively, a generic claim should read on each of these views; but the fact that a claim does so read is not conclusive that it is generic. It may define only an element or subcombination common to the several species.

In general, a generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all the limitations of the generic claim.

Once a generic claim is allowable, all of the claims drawn to species in addition to the elected species which require all the limitations of the generic claim will ordinarily be allowable over the prior art in view of the allowability of the generic claim, since the additional species will depend thereon or otherwise require all of the limitations thereof. When all or some of the claims directed to one of the species in addition to the elected species do not require all the limitations of the generic claim, see MPEP § 821.04(a).

806.04(f)    Restriction Between Mutually Exclusive Species [R-08.2012]

Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.

814    Indicate Exactly How Application Is To Be Restricted [R-07.2015]
The examiner must provide a clear and detailed record of the restriction requirement to provide a clear demarcation between restricted inventions so that it can be determined whether inventions claimed in a continuing application are consonant with the restriction requirement and therefore subject to the prohibition against double patenting rejections under 35 U.S.C. 121. Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1381, 68 USPQ2d 1865, 1871 (Fed. Cir. 2003). See also MPEP § 804.01.

I.    SPECIES
The mode of indicating how to require restriction between species is set forth in MPEP § 809.02(a).
The particular limitations in the claims and the reasons why such limitations are considered to support restriction of the claims to a particular disclosed species should be mentioned if necessary to make the requirement clear. Form paragraph 8.01 or 8.02 may be used to require an election of species.


BACKGROUND

On 20 Feb. 2020, the examiner set forth a requirement for restriction/election – grouping claims 1-7 and 15-20 as “Specie I,” and claims 8-14 as “Specie II.” On 20 April 2020, Applicants elected Species II with traverse (with accompanying arguments). On 27 May 2020, the Office mailed a Non-Final Rejection – in which the Examiner made the requirement final and briefly responded to the arguments in the traversal. On 5 August 2020, Applicants filed the instant petition – reiterating arguments in the traversal. A Final Rejection followed on 7 October 2020, and the elected claims were allowed on 25 Jan. 2021. 


ANALYSIS AND DECISION

The initial restriction requirement failed to set forth a proper case for election of species practice. As noted by Applicants in the traversal, there was no proper showing of mutual exclusivity (806.05(f)). The claim sets grouped into the two species contained significant overlap (i.e. the bulk of the limitations in claim 1 are present in claims 8 and 13). Additionally, the restriction failed to set forth sufficient rationale describing the nature and relationship between the purported species and some potential genus. It is unclear from a reading of the cited rationale (i.e. Fig. 8, 12, 15; ¶¶102, 132, 147) what the purported species are species of, and why they are independent or distinct (e.g. MPEP 809.02(a)(B) – Provide reasons why the species are independent or distinct, MPEP 814, I. - The particular limitations in the claims and the reasons why such limitations are considered to support restriction of the claims to a particular disclosed species should be mentioned if necessary to make the requirement clear.). 


At least for these reasons, the petition is GRANTED. The restriction requirement is withdrawn, and the application will be forwarded to the Examiner for appropriate action.


Any inquiry concerning this decision should be directed to Daniel Kinsaul, Quality Assurance Specialist, at (571) 272-9014.  



/DANIEL W KINSAUL/
Daniel Kinsaul, Quality Assurance Specialist 
Technology Center 2100
Computer Architecture and Software